DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant’s election of Species 1 with traverse in the reply filed on 04/21/2022 is acknowledged. The applicant argument filed on 04/21/2022 is acknowledge and as such the species restriction is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9905779, and claims 1-77 of US Patent No. 10811616. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. 9905779 and claim 1 of U.S. Patent No. 10811616, and the various dependent claims are merely obvious variants.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “AST(M2) = EgS(M2) - Eg77K(M2) < 0.3[eV]” is unclear and indefinite as the range for the different variable are not specified.
Claim 3 recites “AST(M2) = EgS(M2) - Eg77K(M2) < 0.3[eV]” is unclear and indefinite as the range for the different variable are not specified.
Claim 4 recites “AST(M3) = EgS(M3) - Eg77K(M3) >0.3[eV]” is unclear and indefinite as the range for the different variable are not specified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over SEO 20130306945 (Seo) in view of Ogiwara et al. 20120126222.

    PNG
    media_image1.png
    445
    836
    media_image1.png
    Greyscale

Regarding claim 1, fig. 2 of Seo discloses an organic electroluminescence device, comprising: 
an anode (one of 10/11); 
an emitting layer 113; and 
a cathode (one of 10/11), 
the emitting layer comprising a first material 113, a second material 113D and a third material 113Ec, the first material 113 being a fluorescent material, the second material 113D being a delayed fluorescent material, the third material 113Ec having a singlet energy Se larger than a singlet energy Sa of the second material, 
wherein an energy gap Eg.sub.(M2) (labeled as A above) of the second material is larger than an energy gap Eg.sub.(M1) (gap between Sa and Ta because 11D3D is part of 113) of the first material, and 
wherein an energy gap Eg.sub.(M3) (labeled as B above) of the third material is larger than the energy gap Eg.sub.M2) of the second material. 
Seo does not discloses the energy gap at 77K. 
However, Ogiwara  discloses of sample put into a quartz cell was cooled to 77K and was irradiated with exciting light, so that a wavelength of phosphorescence radiated therefrom was measured.
In view of such teaching, it would have been obvious to form a device of Seo wherein the energy gap is measured at 77K in order that wavelength measured emitted light is not influenced by heat of temperature.

Regarding claim 2, Seo and Ogiwara disclose claim 1, but do not disclose wherein a difference AST(M2) between the singlet energy EgS(M2) of the second material and the energy gap Eg77K(M2) at 77 [K] of the second material satisfies a relationship of a numerical formula (Numerical Formula 1) below,AST(M2) = EgS(M2) - Eg77K(M2) < 0.3[eV] ... Numerical Formula 1.
However, it would have been obvious to one of ordinary skill in the art to use a material wherein a difference AST(M2) between the singlet energy EgS(M2) of the second material and the energy gap Eg77K(M2) at 77 [K] of the second material satisfies a relationship of a numerical formula (Numerical Formula 1) below,AST(M2) = EgS(M2) - Eg77K(M2) < 0.3[eV] to form the device in order to meet the device design. 
Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).




Regarding claim 3, Seo and Ogiwara disclose claim 1, but do not disclose wherein a difference AST(M1) between the singlet energy EgS(M1) of the first material and the energy gap Eg77K(M1) at 77 [K] of the first material satisfies a relationship of a numerical formula (Numerical Formula 2) below,AST(M1) = EgS(M1) - Eg77K(M1) >0.3[eV] ... Numerical Formula 2.
However, it would have been obvious to one of ordinary skill in the art to use material wherein a difference AST(M1) between the singlet energy EgS(M1) of the first material and the energy gap Eg77K(M1) at 77 [K] of the first material satisfies a relationship of a numerical formula (Numerical Formula 2) below,AST(M1) = EgS(M1) - Eg77K(M1) >0.3[eV] to form the device in order to meet the device design. 
Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 4, Seo and Ogiwara disclose claim 1, but do not disclose , wherein a difference AST(M3) between the singlet energy EgS(M3) of the third material and the energy gap Eg77K(M3) at 77 [K] of the third material satisfies a numerical formula (Numerical Formula 3) below,AST(M3) = EgS(M3) - Eg77K(M3) >0.3[eV] ... Numerical Formula 3.
However, it would have been obvious to one of ordinary skill in the art to use material , wherein a difference AST(M3) between the singlet energy EgS(M3) of the third material and the energy gap Eg77K(M3) at 77 [K] of the third material satisfies a numerical formula (Numerical Formula 3) below,AST(M3) = EgS(M3) - Eg77K(M3) >0.3[eV] ... Numerical Formula 3 to form the device in order to meet the device design. 
Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 5, Seo and Ogiwara disclose claim 1, but do not disclose , wherein an ionization potential Ip(M3) of the third material and an ionization potential Ip(M2) of the second material satisfy a relationship of a numerical formula (Numerical Formula 4) below,Ip(M3) > Ip(M2) ... (Numerical Formula 4).
However, it would have been obvious to one of ordinary skill in the art to use material , wherein an ionization potential Ip(M3) of the third material and an ionization potential Ip(M2) of the second material satisfy a relationship of a numerical formula (Numerical Formula 4) below,Ip(M3) > Ip(M2) ... (Numerical Formula 4 to form the device in order to meet the device design. 
Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 6, it would have been obvious to form a device of SEO wherein the energy gap Eg77K(M3) at 77 [K] of the third material is 2.9 eV or more in order to form a brighter device.

Regarding claim 7, it would have been obvious to form a device wherein the ionization potential lp(M3) of the third material is 6.3 eV or more in order to brighter device.

Regarding claim 8, it would have been obvious to form a device wherein an electron affinity Af(M3) of the third material is 2.8 eV or more in order to brighter device.

Regarding claim 9, par [0080] of Seo discloses wherein the first material emits a fluorescent light with a main peak wavelength of 550 nm or less.

Regarding claim 10, par [0080] of Seo discloses wherein the first material emits a fluorescent light with a main peak wavelength of 480 nm or less. 

Regarding claim 11, fig. 6 of Seo discloses wherein the organic electroluminescence device emits a blue light.

Regarding claim 12, par [0165] of Seo discloses wherein the first material emits a blue fluorescent light.

Regarding claim 13, Seo and Ogiwara  do not discloses wherein the first material is selected from a bisarylaminonaphthalene derivative, aryl- substituted naphthalene derivative, bisarylaminoanthracene derivative, aryl-substituted anthracenederivative, bisarylaminopyrene derivative, aryl-substituted pyrene derivative, bisarylaminochrysene derivative, aryl-substituted chrysene derivative, bisarylaminofluoranthene derivative, aryl-substituted fluoranthene derivative, indenoperylene derivative, acenaphthofluoranthene derivative, pyrromethene boron complex compound, compound having a pyrromethene skeleton, metal comlex of a compound having a pyrromethene skeleton, diketopyrolopyrrol derivative, perylene derivative, or a naphthacene derivative.
However, it would have been obvious to one of ordinary skill in the art to form a device wherein the first material is selected from a bisarylaminonaphthalene derivative, aryl- substituted naphthalene derivative, bisarylaminoanthracene derivative, aryl-substituted anthracenederivative, bisarylaminopyrene derivative, aryl-substituted pyrene derivative, bisarylaminochrysene derivative, aryl-substituted chrysene derivative, bisarylaminofluoranthene derivative, aryl-substituted fluoranthene derivative, indenoperylene derivative, acenaphthofluoranthene derivative, pyrromethene boron complex compound, compound having a pyrromethene skeleton, metal comlex of a compound having a pyrromethene skeleton, diketopyrolopyrrol derivative, perylene derivative, or a naphthacene derivative because such material is conventional in the art for forming emitting layer. Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 14, Seo and Ogiwara  do not discloses wherein the first material is selected from a pyrromethene boron complex compound, a compound having a pyrromethene skeleton, or a metal comlex of a compound having a pyrromethene skeleton.
However, it would have been obvious to one of ordinary skill in the art to form a device wherein the first material is selected from a pyrromethene boron complex compound, a compound having a pyrromethene skeleton, or a metal comlex of a compound having a pyrromethene skeleton because such material is conventional in the art for forming emitting layer. Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 17, Seo and Ogiwara  do not discloses wherein the emitting layer comprises no phosphorescent metal complex, and wherein the first material is selected from a bisarylaminonaphthalene derivative, aryl-substituted naphthalene derivative, bisarylaminoanthracene derivative, aryl-substituted anthracenederivative, bisarylaminopyrene derivative, aryl-substituted pyrene derivative, bisarylaminochrysene derivative, aryl-substituted chrysene derivative, bisarylaminofluoranthene derivative, aryl-substituted fluoranthene derivative, indenoperylene derivative, acenaphthofluoranthene derivative, pyrromethene boron complex compound, compound having a pyrromethene skeleton, metal comlex of a compound having a pyrromethene skeleton, diketopyrolopyrrol derivative, perylene derivative, or a naphthacene derivative.
However, it would have been obvious to one of ordinary skill in the art to form a device wherein the emitting layer comprises no phosphorescent metal complex, and wherein the first material is selected from a bisarylaminonaphthalene derivative, aryl-substituted naphthalene derivative, bisarylaminoanthracene derivative, aryl-substituted anthracenederivative, bisarylaminopyrene derivative, aryl-substituted pyrene derivative, bisarylaminochrysene derivative, aryl-substituted chrysene derivative, bisarylaminofluoranthene derivative, aryl-substituted fluoranthene derivative, indenoperylene derivative, acenaphthofluoranthene derivative, pyrromethene boron complex compound, compound having a pyrromethene skeleton, metal comlex of a compound having a pyrromethene skeleton, diketopyrolopyrrol derivative, perylene derivative, or a naphthacene derivative because such material is conventional in the art for forming emitting layer. Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claims 18, Seo and Ogiwara  do not disclose wherein the emitting layer comprises no phosphorescent metal complex, and wherein the first material is selected from a bisarylaminonaphthalene derivative, aryl-substituted naphthalene derivative, bisarylaminoanthracene derivative, aryl-substituted anthracenederivative, bisarylaminopyrene derivative, aryl-substituted pyrene derivative, bisarylaminochrysene derivative, aryl-substituted chrysene derivative, bisarylaminofluoranthene derivative, aryl-substituted fluoranthene derivative, indenoperylene derivative, acenaphthofluoranthene derivative, pyrromethene boron complex compound, compound having a pyrromethene skeleton, metal comlex of a compound having a pyrromethene skeleton, diketopyrolopyrrol derivative, perylene derivative, or a naphthacene derivative. 
However, it would have been obvious to one of ordinary skill in the art to form a wherein the emitting layer comprises no phosphorescent metal complex, and wherein the first material is selected from a bisarylaminonaphthalene derivative, aryl-substituted naphthalene derivative, bisarylaminoanthracene derivative, aryl-substituted anthracenederivative, bisarylaminopyrene derivative, aryl-substituted pyrene derivative, bisarylaminochrysene derivative, aryl-substituted chrysene derivative, bisarylaminofluoranthene derivative, aryl-substituted fluoranthene derivative, indenoperylene derivative, acenaphthofluoranthene derivative, pyrromethene boron complex compound, compound having a pyrromethene skeleton, metal comlex of a compound having a pyrromethene skeleton, diketopyrolopyrrol derivative, perylene derivative, or a naphthacene derivative. is conventional in the art for forming emitting layer. Note that although Seo and Ogiwara  do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 15 , Seo and Ogiwara do not disclose

    PNG
    media_image2.png
    680
    668
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    340
    637
    media_image3.png
    Greyscale
 
However, applicant’s claim do not distinguish over the Seo and Ogiwara  structure regardless of the process used to form the encapsulated air gap because only the final product is relevant, not the process of making such as “the formula above”, which is a process of making step.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claims 16 and 19, Seo and Ogiwara do not disclose


    PNG
    media_image2.png
    680
    668
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    340
    637
    media_image3.png
    Greyscale
 
However, applicant’s claim do not distinguish over the Seo and Ogiwara  structure regardless of the process used to form the encapsulated air gap because only the final product is relevant, not the process of making such as “the formula above”, which is a process of making step.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
In addition, Seo and Ogiwara do not discloses wherein the emitting layer comprises no phosphorescent metal complex,.
However, it would have been obvious to one of ordinary skill in the art to form a device wherein the emitting layer comprises no phosphorescent metal complex, wherein the emitting layer comprises no phosphorescent metal complex because such material is conventional in the art for forming emitting layer. Note that although Seo and Ogiwara do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/
Primary Examiner, Art Unit 2829